IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00176-CV

          IN THE INTEREST OF L.L.D. AND E.R.D., CHILDREN



                           From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 84494-D


                                        ORDER

       We referred this appeal to mediation on June 13, 2018. Appellee has timely filed

an objection to the referral. The objection is sustained.

       This appeal will proceed without mediation. The suspension of the appellate

deadlines is lifted. Appellant’s brief is due 30 days from the date of this Order.



                                                 PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed July 3, 2018